Title: From Thomas Jefferson to Albert Gallatin, 19 June 1802
From: Jefferson, Thomas
To: Gallatin, Albert


            Th:J. to mr GallatinJune 19. 1802.
            With respect to the bank of Pensva, their difficulties proceed from excessive discounts. the 3,000,000 D. due to them comprehend doubtless all the desperate debts accumulated since their institution. their buildings should only be counted at the value of the naked ground belonging to them; because if brought to market they are worth to private bidders no more than their materials, which are known by experience to be worth no more than the cost of pulling down and removing them. their situation then is
            
              
                they owe
                
                
                2,200,000
              
              
                they have of good money
                710,000
                
                
              
              
                
                250,000
                
                960,000
              
              
                ground worth perhaps
                5,000
                
                965,000
              
              
                
                
                
                1,235,000
              
            
            to pay which 1,235,000. They depend on 3,000,000. of debts due to them, the amount of which shews they are of long standing, a part desperate, a part not commandable. in this situation it does not seem safe to deposit public money with them, and the effect would only be to enable them to nourish their disease by continuing their excessive discounts; the checking of which is the only means of saving themselves from bankruptcy. the getting them to pay the Dutch debt, is but a deposit in another, tho’ a safer, form. if we can with propriety recommend indulgence to the bank of the US. it would be attended with the least danger to us, of any of the measures suggested, but it is in fact asking that bank to lend to the one of Pensylvania that they may be enabled to continue lending to others. the monopoly of a single bank is certainly an evil. the multiplication of them was intended to cure it: but it multiplied an influence of the same character with the first, and compleated the supplanting the precious metals by a paper circulation. between such parties the less we meddle the better.
            Th:J.
          